Citation Nr: 0522101	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  04-12 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to an initial evaluation in excess of 10 
percent for left ear hearing loss.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Esquire



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska in which the RO granted service connection 
for hearing loss of the left ear but denied service 
connection for hearing loss of the right ear.  The veteran, 
who had active duty from November 1966 to March 1967, 
appealed that decision to the BVA.  Thereafter, the RO 
referred the case to the Board for appellate review.    


REMAND

A preliminary review of the record with regard to the 
veteran's claim for service connection for right ear hearing 
loss discloses a need for further development prior to final 
appellate review.  

For the purposes of applying the laws administered by VA, 
impaired hearing is considered a disability when the 
veteran's auditory threshold (puretone decibel loss) in one 
of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the above mentioned frequencies are 26 
decibels or greater.  Impaired hearing for VA purposes may 
also be found when the veteran's speech recognition scores, 
using the Maryland CNC Test, are less than 94 percent. See 38 
C.F.R. § 3.385 (2004).

In this regard, the veteran contends that he developed total 
loss of hearing in his left ear and some loss of hearing in 
his right ear because of an explosion that occurred during 
basic training.  The RO granted service connection for the 
left ear and denied service connection for the right ear.  In 
doing so, the RO relied upon the veteran's service medical 
records and an April 2003 VA audiology examination.  




The veteran's October 1966 service enlistment audiogram 
indicated puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
-5 (5)
-5 (5)
-5 (5)
-10 (-5)
LEFT
0 (15)
60 (70)
50 (60)
45 (55)
30 (35)

Prior to November 1967, audiometric results were reported in 
standards set forth by the American Standards Association 
(ASA).  Those figures are on the left in each column and are 
not in parentheses.  Since November 1, 1967, those standards 
have been set by the International Standards Organization - 
American National Standards Institute (ISO-ANSI).  In order 
to facilitate data comparison, the ASA standards have been 
converted to ISO-ANSI standards and are represented by the 
figures on the right in each column in parentheses.

Throughout February 1967, the veteran underwent four 
additional audiograms, the last of which occurred pursuant to 
a Medical Evaluation Board just prior to separation from 
service.  Puretone thresholds from his separation audiogram 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20 (35)
25 (35)
20 (30)
N/A
25 (30)
LEFT
65 (80)
85 (95)
75 (85)
N/A
80 (85)

The examiner diagnosed total hearing loss in the left ear and 
partial sensorineural hearing loss in the right ear that were 
both found to have existed prior to the veteran's military 
service.

The veteran was afforded a VA examination in April 2003, in 
which the examiner reviewed the veteran's service records and 
reported that his induction and separation audiograms both 
revealed normal hearing in his right ear.  After performing a 
physical examination, the examiner opined that since the 
veteran's hearing was within normal limits in the right ear 
upon his separation from service, it was not likely that his 
current hearing loss in this ear was precipitated by military 
noise exposure.  

Subsequent to the rating decision, the veteran was afforded 
another VA examination in July 2004.  The examiner also 
analyzed the veteran's claims file and reported that the 
veteran's audiometric studies during his induction and 
separation from service revealed normal hearing in the right 
ear.  The examiner opined that since the veteran had normal 
hearing upon entrance and discharge from service, is was 
unlikely that hearing loss in the right ear was due to his 
time spent in service.  

At first glance, the veteran's February 1967 service 
separation examination indicates normal hearing of the right 
ear.  See 38 C.F.R. § 3.385.  However, as noted above, 
audiometric results prior to November 1967 were reported in 
standards set forth by the ASA.  In order to facilitate data 
comparison, the ASA standards must be converted to ISO-ANSI.  
Once these numbers are converted, the veteran's separation 
audiogram indicates that the veteran had a 26-or-above 
decibel loss for the right ear at 500, 1000, 2000 and 4000 Hz 
when he separated from service.  The record is unclear as to 
whether the April 2003 and July 2004 VA examiners converted 
the veteran's separation audiometric results prior to 
formulating their opinions.  The examiner should also be 
afforded the opportunity to address the Medical Evaluation 
Board's findings that the veteran had a partial sensorineural 
type hearing loss on separation that existed prior to his 
induction into service.

In light of the foregoing and since disposition of the 
service connection issue in this case could have a bearing on 
the claim for a higher initial evaluation for left ear 
hearing loss, the Board will defer consideration of that 
claim pending completion of the development as request below.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two 
issues are "inextricably intertwined" when they are so 
closely tied together that a final decision on one issue 
cannot be rendered until a decision on the other issue has 
been rendered); see also 38 C.F.R. § 4.85 (2004).
 
In order to give the veteran every consideration with respect 
to the present appeal, it is the Board's opinion that further 
development of the case is desirable.  As such, the case is 
being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the VA will notify the veteran 
if further action on his part is required. 

Accordingly, this case is REMANDED for the following action:

1. The RO should return the veteran's 
claims file to either the April 2003 or 
July 2004 examiner and request that the 
examiner provide an additional medical 
opinion.  The examiner should review the 
veteran's service medical records 
including all of the audiograms conducted 
while the veteran was on active duty and 
with conversion of the audiometric 
results to ISO-ANSI standards.  The 
examiner should review the Medical 
Evaluation Board audiometric findings in 
February 1967 and the conclusion that the 
veteran at that time had a partial 
sensorineural hearing loss in the right 
ear that preexisted the veteran's 
military service.  The examiner is 
requested to offer comments and an 
opinion as to the nature and etiology of 
the veteran's right ear hearing loss and 
offer comments and opinions on the 
following:

(a)	Did the veteran's right ear hearing 
loss preexist any verified period of 
active service or have its onset 
during a period of service?

(b)	If the examiner determines that the 
veteran's right ear hearing loss 
preexisted his period of active 
service, the examiner should indicate 
whether the veteran's right ear 
hearing loss worsened during a period 
of military service, and if so, 
whether such worsening constituted the 
natural progression of the disorder, 
or whether such worsening constituted 
chronic aggravation due to service.  
In responding to these questions, the 
examiner should note that temporary or 
intermittent flare-ups of a 
preexisting injury or disease are not 
sufficient to be considered 
"aggravation in service" unless the 
underlying condition, as contrasted 
with symptoms, has worsened.  If 
aggravation is found, the examiner 
should attempt to quantify the degree 
of additional disability resulting 
from the aggravation.

(c)	 If the examiner determines that the 
veteran's right ear hearing loss did 
not preexist his period of active 
service, then the examiner should 
indicate whether it is at least as 
likely as not that the right ear 
hearing loss is etiologically related 
to such service.

2.  In the event that it is impossible or 
infeasible to obtain a new opinion from 
the examiner who performed either the 
April 2003 or July 2004 examination, then 
the RO should arrange for the veteran to 
be reexamined by another medical 
professional, who should be asked to 
offer a medical opinion regarding the 
above questions after his or her 
examination of the veteran and claims 
file review.  

When the development requested has been completed, the 
veteran's claims for service connection for right ear hearing 
loss and for an initial evaluation in excess of 10 percent 
for left ear hearing loss should again be reviewed by the RO 
on the basis of the additional evidence.  If the benefit 
sought is not granted, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
be afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran unless he is notified.



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2004).


